 1   Joseph Martin McGhee
     P.O. Box 91
 2   Flagstaff, AZ 86002
     (928) 600-0954
 3   mcghee.v.city.of.flagstaff.et.al@gmail.com
     Plaintiff, in Pro Per
 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

                                                )
 8                                              )   No. 20-CV-08081-GMS
     Joseph Martin McGhee,                      )
 9                                              )
                 Plaintiff,                     )
                                                )
10                                              )   NOTICE AND MOTION TO STRIKE
            vs.                                 )   DEFENDANTS CITY OF FLAGSTAFF
11                                              )   AND MAYOR CORAL EVANS'
     The City of Flagstaff; Coral Evans, Sued )     DEMAND FOR JURY TRIAL AND
                                                )   MEMORANDUM IN SUPPORT
12   in her Official Capacity as Mayor of the )
     City of Flagstaff; Doug Ducey, Sued in his )
13   Official Capacity as Governor of the State )     Assigned to the Hon. G. Murray Snow
     of Arizona,                                )
                                                )
14                                              )
                 Defendants.                    )
                                                )
15

16                                   I.         NOTICE OF MOTION

17         PLEASE TAKE NOTICE THAT Plaintiff Joseph Martin McGhee hereby moves for an

18   Order striking Defendants City of Flagstaff and Mayor Coral Evans' demand for jury trial.

19         This Motion is based upon this Notice And Motion, the Memorandum below, and the

20   [Proposed] Order. Plaintiff certifies that this Motion complies with LRCiv 7.2(m).

21                                        II.    MEMORANDUM

22   A.    Statement of Facts

23

24
                                                     1
 1          On March 25, 2020, Plaintiff filed suit in Coconino County Superior Court against

 2   Defendants under 42 U.S.C. §1983 (“§1983”) alleging that Defendants' actions related to their

 3   COVID-19 declarations of emergency have violated Plaintiff's constitutional rights. On April 7,

 4   2020, Plaintiff filed an Affidavit Of Service As To All Defendants in Coconino County Superior

 5   Court. On April 8, 2020, Defendants timely filed a Notice Of Removal. On April 21, 2020,

 6   Defendants the City of Flagstaff and Mayor Coral Evans timely filed a Demand For Jury Trial.

 7   B.     Argument: Defendants Have No Right To Trial By Jury

 8          There is a constitutional right under the Seventh Amendment to a jury trial in suits for

 9   relief in the form of money damages. See Smith v. Barton, 914 F.2d 1330, 1337 (9th Cir. 1990).

10   This right includes certain suits brought under federal civil rights laws. See Del Monte Dunes at

11   Monterey, Ltd. v. City of Monterey, 95 F.3d 1422, 1426-27 (9th Cir. 1996)(a party seeking

12   monetary damages in § 1983 action has a right to a trial by a jury).

13          Where there is no claim for monetary damages and the relief sought is strictly equitable,

14   then the right to a jury trial exists only if explicitly granted by statute. When neither of these

15   conditions apply then there is no right to trial by jury.

16          1.     Plaintiff's §1983 Claim Is For Equitable Relief Only

17          Plaintiff seeks only declaratory and injunctive relief. When no monetary damages are

18   sought then there is generally no right to a jury trial. See e.g. Thomas v. Or. Fruit Products Co.,

19   228 F.3d 991, 997 (9th Cir. 2000)(no right to a jury trial in an ERISA case because the remedies

20   are equitable in nature); Alvardo v. Cajun Operating Co., 588 F.3d 1261, 1270 (9th Cir. 2009)

21   (no right to a jury trial for a retaliation claim brought pursuant to the Americans with Disabilities

22   Act because such claims seek equitable relief); Toyota Motor Sales U.S.A., Inc. v. Tabari, 610

23

24
                                                        2
 1   F.3d 1171, 1183-84 (9th Cir. 2010)(no right to a jury trial on equitable defenses to trademark

 2   claims or counterclaims seeking a declaration of trademark invalidity and non-infringement);

 3   SEC v. Rind, 991 F.2d 1486, 1492-93 (9th Cir. 1993)(no right to jury trial in an action for

 4   disgorgement of profits because is equitable in nature even though it is a claim for payment of

 5   money).

 6          Whereas Plaintiff seeks equitable relief only and does not seek monetary damages,

 7   Defendants therefore have no Seventh Amendment right to a jury trial.

 8          2.     §1983 Does Not Specifically Provide For A Jury Trial

 9          A jury trial is available in actions to enforce statutory rights when the statute provides for

10   a jury trial. Where a statute does not explicitly provide for a jury trial, the Seventh Amendment

11   applies only in suits for monetary damages. See Feltner v. Columbia Pictures Television, Inc.

12   523 U.S. 340, 346-55 (1998)(holding that in a claim for claim for statutory damages and where a

13   statute is silent as to the right of jury trial, there is a Seventh Amendment right to jury trial)

14   (“[T]here is clear and direct historical evidence that juries, both as a general matter and in

15   copyright cases, set the amount of damages awarded to a successful plaintiff.”)(emphasis

16   added).

17          Whereas 42 U.S.C. §1983 neither explicitly nor implicitly grants the right to trial by jury,

18   Defendants therefore have no such statutory right.

19                                    III.   RELIEF REQUESTED

20          Because the Defendants have neither a statutory nor constitutional right to a jury trial for

21   the claims asserted by Plaintiff, their Demand is not authorized by statute. Plaintiff therefore

22   respectfully requests the Court, pursuant to Federal Rules of Civil Procedure 39(a)(2), strike

23

24
                                                      3
 1   entirely Defendants City Of Flagstaff And Mayor Coral Evans' Demand For Jury Trial.

 2                                        IV.    CONCLUSION

 3            For the foregoing reasons, Plaintiff respectfully requests the Court enter the attached

 4   [Proposed] Order granting the relief as requested in this Motion.

 5

 6   Dated:         April 21, 2020

 7

 8                                                                   By:       /s/ Joseph M. McGhee
                                                                               Joseph Martin McGhee
 9                                                                                          P.O. Box 91
                                                                                  Flagstaff, AZ 86002
10                                                                                     (928) 600-0954
                                                           mcghee.v.city.of.flagstaff.et.al@gmail.com
11                                                                                 Plaintiff, in Pro Per

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     4
 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on April 21, 2020, I caused the foregoing document to be filed

 3   electronically with the Clerk of Court through the CM/ECF System for filing; and served on

 4   counsel of record via the Court’s CM/ECF system.

 5

 6    /s/ Joseph Martin McGhee

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    5
